Title: Thomas Boylston Adams to Abigail Adams, 18 June 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					
						My dear Mother
						Philadelphia 18th: June 1800.
					
					This morning I had the pleasure to receive your favor of the 12th: instt: and am happy to learn your safe arrival at the hospitable mansion, where I fervently hope, you and my Father, may enjoy days & years of tranquil life. For my own sake & for the sake of all my family, it would, I believe, be a happy circumstance, if there should be no further occasion for either of my parents leaving home, and I bear no personal ill will to the Jacobins for wishing my Father a speedy retreat to Quincy— I do regard the approaching crisis in the public affairs of our Country as unusually momentous and it would afford me much greater sorrow than delight to see my parents exposed in their declining years to the danger of political convulsions, which if my apprehensions be well founded, no prudence or rectitude of conduct will be able to avoid— The melancholy side of the picture & all its darkest shades are alone familiar to my mind, & the only consolatory reflections I make, are drawn from the hope, that my imagination not only conjures up but magnifies spectres, which are invisible to all other eyes— I believe the vile Aurora, which I so constantly read, disturbs the peace of my mind, and sometimes I wish it were possible for me to refrain from the use of it— There is a dialogue in one of the late papers, which contains much wit and sarcasm, something in the style of a Great Speakers diary, though rather more pointed— I will send it to you with some others when my father goes on. such little squibs, when well done have little effect other than to excite mirth— You will like the “specimen of

modern conversation, for the benefit of country gentlemen at Caucuses.
					I have heard very few of the many ill natured speeches, which have been made against the President, in consequence of the measures which concluded the last Session— The friends of his Administration, who like Cobbett, have abandoned him to his own stubborness, are more rancorous than the worst of Jacobins— If the ex-Secretary of war has broken out, I have heard nothing; very few persons, except his particular friends & relatives, will partake of his mortification or sympathize very ardently on the occasion of his asking & obtaining leave to resign.
					I hear with much concern the declining state of health in which You found Mrs: Norton. She has been always of a delicate frame, and I fear, there is little hope, of her being able to sustain the present shock. She has thus far fulfilled the purpose of her existence, with fidelity and virtue, & although her loss will be afflicting & grievous to her family & friends, they can have no doubt of her reaping the reward of the just in another world.
					The aged & venerable Pastor of our little town deserves a tribute of remembrance for the good & aimiable qualities he once possessed. The few last years of his life, exhibited a painful instance of comfortless celibacy, and the very sight of him excited little other sensation than pity, when it was remembered what he was & what he might have been. In his lately established Successor, you will find a sensible & aimiable man whose Society, when he becomes familiar will afford you pleasure.
					What is to become of your Grandchildren? When I suffer my thoughts to dwell upon the prospect, my heart sinks within me and I can devise nothing but poverty & wretchedness for their portion, without assigning them a burthensome existence, supported by the bounty of their remote relatives. That you were obliged to take Susan from her parents is a sufficient indication of the hopeless condition of that family, and a disbanded army takes from the other branch all the visible means of even a scanty subsistence— I know that the joys of my father will be damped & his recollection of painful incidents constantly kept alive by the presence of that infant; but what could be done? You have an irksome task to perform, but the act is charitable and must be its own reward.
					I received the Books in safety & have them in my Office— Did you obtain the coverlids &ca:? There should be a great coat of mine some where.
					
					I expected my father to reach here this evening, from accounts I had by travellers, but possibly he may prefer staying at Chester to night. I have not a line from William, since his departure, and I intend giving him a scolding for his negligence—perhaps he will retort the accusation, though not with so much justice.
					The weather hitherto has been moderate & the City continues healthy— May it long remain so.
					I am dear Mother / Your Son
					
						T B Adams
					
				
				
					No letters from Berlin
				
			